Citation Nr: 1622213	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  06-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of that hearing is in the Veteran's file.

This case has a long history before the Board, and a review of that history is instructive.  In March 2010, the Board reopened the Veteran's previously denied claim for service connection for PTSD.  It remanded that claim, as well as a claim for an increased initial rating for pseudofolliculitis barbae (PFB).  The Board denied a claim for an increased rating for a back disability.  

When the case returned to the Board in January 2012, the Board denied the claim for service connection for PTSD, and it denied an increased initial rating for PFB.  The Board also remanded a claim for service connection for depressive disorder in order that a statement of the case could be issued.  

Following that decision, the RO issued a statement of the case on the depressive disorder claim in February 2012.  The Veteran did not file a substantive appeal as to this issue.  

With respect to his PTSD and PFB claims, the Veteran appealed these denials to the Court of Appeals for Veterans Claims (Court).  In July 2013, the Court approved a Joint Motion for Remand that vacated the Board's January 2012 decision.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v Brown, 8 Vet. App. 469, 472 (1996).

When the case returned to the Board in January 2014, the Board denied the Veteran's claim for an increased initial rating for his PFB.  The Board remanded the Veteran's claim for service connection for PTSD for further development.  Most recently, the Board again remanded the Veteran's claim for service connection for PTSD in December 2014.  

From the above summarized history, two points are clear.  First, service connection for PTSD is the only issue that remains in active appellate status before the Board.  The issues of entitlement to increased ratings for a back disability and for PFB were denied in decisions of March 2010 and February 2014, respectively.  After the Board remanded the issue of service connection for depressive disorder, the Veteran did not file a substantive appeal in response to a February 2012 statement of the case, so that issue was never perfected.  

Second, the Veteran's claim for PTSD need not be recharacterized as entitlement to service connection for any psychiatric disorder including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that a claim for service connection for PTSD may encompass other psychiatric disorders).  Importantly, the issue of entitlement to service connection for a psychiatric disorder other than PTSD (namely depressive disorder) has been bifurcated and is the subject of a separate final decision.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (the Board can bifurcate a claim and address different theories or arguments in separate decisions).  Moreover, this concern was not raised by the Veteran when his appeal was before the Court.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"); Also see Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Under these circumstances, the Board will solely address whether the Veteran is entitled to service connection for PTSD.  

FINDINGS OF FACT

1.  Both currently and over the course of the entire appeal period, the most probative and competent evidence of record does not reflect that the Veteran has been diagnosed as suffering from PTSD in accordance with 38 C.F.R. § 4.125(a).  

2.  There is no credible supporting evidence of the Veteran's claimed in-service stressors.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Standard letters of May 2005 and March 2006 satisfied the duty to notify provisions.  Though the March 2006 letter was provided after the initial adjudication, the Veteran's claim was subsequently readjudicated numerous times, most recently in a December 2015 supplemental statement of the case.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  There is no evidence, and the Veteran does not contend, that any additional private or VA treatment records remain outstanding.  

The Veteran submitted additional evidence in April 2016, subsequent to the most recent, December 2015 supplemental statement of the case.  No remand to allow the agency of original jurisdiction to review this evidence is required, however, as the Veteran waived that right in a December 2015 SSOC response.  

Over the course of the appeal period, the Veteran has undergone numerous VA examinations germane to his claim on appeal.  These examinations, along with the medical opinions provided, are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examination, they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and as they contain reasoned explanations for the conclusions and opinions provided.  

As noted above, this case has been remanded multiple times.  In March 2010, the Board directed that the RO contact the JSRRC to research the Veteran's stressors, and to possibly schedule him for an examination.  Records show that VA contacted the U.S. Army Crime Records Center, the Army Combat Readiness/Safety Center, and the Office of the Clerk of Court of the U.S. Army Judiciary for information regarding the Veteran's stressors.  In response, VA obtained records of a court-martial detailing an event described by the Veteran (this court-martial is described in greater detail below).  The Veteran also underwent a VA examination in December 2010.  

In a January 2014 remand, the Board directed that additional VA treatment records be obtained, and that an additional opinion (or examination) be obtained regarding whether the Veteran suffered from PTSD at any point during the appeal period.  VA treatment records were added to the Veteran's file in January 2014 and March 2014.  Though the Veteran underwent an examination in March 2014, the examiner did not address the specific question posed by the Board.  

Accordingly, the Board remanded the Veteran's claim in December 2014.  The Board again directed that additional VA treatment records be sought, and that an opinion be obtained regarding whether the Veteran suffered from PTSD at any point during the appeal period.  Additional treatment records were obtained in January 2015 and March 2015; an addendum opinion that addressed the specific question posed by the Board was obtained in November 2015.  

As described above, each of the directives from the Board's various remands have been fulfilled.  Though the Board directed in March 2010 that VA contact the JSRRC for specific information, records show that VA contacted at least three separate Army resources for information regarding the Veteran's stressor, ultimately obtaining information regarding his claimed in-service incident.  Accordingly, the Board finds substantial compliance with the March 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Because each of the Board's directives has been accomplished, the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, this claim was the subject of a July 2013 Joint Motion that vacated an earlier, February 2012 Board decision.  Specific to the issue here, the Joint Motion found that the Board did not support its determination that the Veteran was not diagnosed as suffering from PTSD with adequate reasons and bases, as the Board did not discuss an August 2007 psychiatric examination.  In compliance with the terms of the Joint Motion, that examination is specifically discussed below.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the July 2009 Board hearing, the Acting Veterans Law Judge (AVLJ) asked questions to ascertain the extent of any in-service complaints, events, or injuries and whether the Veteran's current psychiatric disorder was related to his service.  The AVLJ also asked the Veteran questions regarding the treatment he received for his psychiatric disorder.  Since the July 2009 hearing, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  Instead, the hearing focused on the elements necessary to substantiate his claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, VA's duty to assist has been met.  

Finally, in adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including evidence found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

II.  Service Connection for PTSD

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A separate regulation governs service connection claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Pursuant to 38 C.F.R. § 4.125(a), diagnoses of mental disorders (including PTSD) must conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  Prior to this regulation's recent revision, diagnoses of PTSD were required to conform to the earlier version of the DSM, the DSM-IV.  As this change occurred during the appeal period, a diagnosis that is valid under either version will be considered evidence of a current disability.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran contends that he currently suffers from PTSD that is causally related to in-service traumatic events.  For the reasons that follow, his claim shall be denied.  

As will be shown by a litany of VA examinations and treatment reports that are discussed in more detail below, the Board finds that the most probative and competent evidence of record shows that the Veteran does not suffer from PTSD or that he suffered from this disorder at any time during the appeal period.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

At a March 2004 VA examination held in conjunction with an earlier claim, the Veteran stated that he had never been diagnosed as suffering from PTSD, and that he had never been treated for a mental illness.  He discussed falling from an electrical pole during his active service (the Veteran's military occupational specialty was "field wireman"), but mentioned no other stressors (the Veteran's stressors are analyzed in greater detail below).  After examining the Veteran, the examiner concluded that the Veteran "does not meet the DSM-IV criteria for posttraumatic stress disorder."  The examiner noted that the Veteran reported occasional sleep disturbances, but the Veteran nevertheless had "no psychiatric diagnosis at this time."  

At an April 2005 VA mental health history consultation, the Veteran reported three separate stressors: seeing a fellow soldier shoot a sergeant in the arm; seeing a drill instructor hit a soldier in the head with a rifle, splitting the soldier's skin and exposing his skull; and falling 35 feet from a pole.  The Veteran stated that, following his fall, he was not admitted to the hospital.  The Veteran stated that he had not previously "seen any mental health professional."  The Veteran was diagnosed as suffering from major depressive disorder, alcohol abuse and drug abuse in remission, and nightmare disorder.  

At a July 2008 VA examination, the Veteran related a stressor of falling from a telephone pole in service.  He stated that he was participating in an exercise where he and other wiremen passed a basketball between each other.  He stated that he fell from his pole and woke up in the hospital.  The examiner noted that the Veteran claimed a fear of heights following this incident, yet the Veteran looked out of a picture window of the 4th floor room where the examination took place.  After examining the Veteran, the examiner diagnosed the Veteran as suffering from depressive disorder NOS, nightmare disorder NOS, and R/O polysubstance abuse in full remission.  The examiner noted that the Veteran presented with an exaggeration of his symptoms.  

At a December 2010 VA examination, the examiner again noted that "there are several aspects of the Veteran's clinical presentation" that raised a "significant concern about his reliability as a historian."  The examiner stated that it was difficult to provide a clear diagnosis on account of the Veteran's "misdirection."  Nevertheless, after examining the Veteran, the examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis, noting discrepancies between his report at this examination and his previous examinations.  Instead, the examiner diagnosed the Veteran as suffering from depression NOS, cognitive disorder NOS, and polysubstance abuse in remission.  

At a February 2014 VA examination, the examiner concluded that the Veteran was not now or ever diagnosed as suffering from PTSD.  Instead, the examiner diagnosed the Veteran as suffering from an unspecified depressive disorder.  With specific regard to the PTSD diagnosis, the examiner noted that the Veteran did not meet criterion C (persistent avoidance of stimuli associated with the traumatic event) or criterion E (marked alterations in arousal and reactivity associated with the traumatic events).  

A March 2014 VA mental health treatment plan reflects a diagnosis of depressive disorder NOS; no other psychiatric diagnoses were provided.  VA treatment records both prior and subsequent to this plan similarly reflect the sole diagnosis of and treatment for depressive disorder.  

Taken together, these examinations and treatment records demonstrate that, though the Veteran has been diagnosed as suffering from other psychiatric disorders, the Veteran does not currently and has not historically suffered from PTSD.  Importantly, these records span both examinations and treatment records, showing a consistency of diagnoses between various providers.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Indeed, a VA examiner in a November 2015 opinion noted this consistent lack of a PTSD diagnosis, concluding that "it is less likely than not that the Veteran suffered from symptoms of PTSD (in accordance with either DSM-IV or DSM-5) at any time during the course of the appeal period."  

The Board acknowledges that, despite the above showing that the Veteran does not meet the criteria for a diagnosis of PTSD and did not have a credible diagnosis of PTSD during the appeal period, some healthcare professionals have nonetheless diagnosed him with PTSD.  See private treatment record dated in July 2004; VA treatment records dated in May 2005, July 2005, and January 2006.  In its previous denial of January 2012, the Board described this positive evidence in detail, explaining why it was less probative than the negative opinions of record.  

Specifically, the Board explained that that while the July 2004 private treatment record contains a diagnosis of PTSD, the examiner had previously diagnosed the Veteran with depression and changed diagnosis solely on the basis of the claimant reporting nightmares.  The Veteran reported no other change in symptoms and the examiner provided no additional reasoning for his diagnosis.  As such, the Board finds the examiner's diagnosis to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is accorded no weight); Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  

In the same manner, the July 2005 VA treatment record diagnosed the Veteran with PTSD with no reasoning for the diagnosis and therefore the Board likewise gives this diagnosis little probative value.  Id.  The Board also finds the May 2005 and January 2006 VA diagnoses of PTSD to be of little probative value because the opinions included one sentence statements noting that the Veteran suffered from PTSD related to the traumatic events he witnessed and experienced while in the military without any reasoning, a rationale, or a discussion of the facts.  Id.

The July 2013 Joint Motion that vacated the Board's January 2012 decision noted that the Board did not discuss a positive examination from August 2007.  In this regard, the August 2007 private examination highlighted by the Joint Motion was an examination performed by Lawrence Sloan, Ph.D., in conjunction with the Veteran's application for Social Security disability benefits.  At that examination, the Veteran stated that "he was first diagnosed with both depression and posttraumatic stress disorder in about 1998" by the VA.  The Veteran described two stressors, noting that he observed "a fellow soldier being shot at point blank range in front of him," and that he "fell from a tower in 1973" resulting in on-going back problems.  Dr. Sloan diagnosed the Veteran as suffering from depressive disorder, not otherwise specified, and PTSD, chronic.  

When there is a difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

Applying these factors to the diagnoses before the Board, the Board grants less probative value to Dr. Sloan's positive PTSD diagnosis.  Notably, the Veteran informed Dr. Sloan that he had been treated by VA for depression and PTSD since "about 1998."  VA treatment records show, however, that the Veteran did not seek psychiatric care from VA until 2004.  Indeed, at the Veteran's first VA examination in March 2004, the Veteran stated that he had never been diagnosed as suffering from PTSD, and that he had never been treated for a mental illness.  The Veteran's report to Dr. Sloan is thus contradicted by the objective evidence of record and by the Veteran's own statements, and Dr. Sloan's diagnosis is therefore based on an inaccurate factual premise.  See Reonal, 5 Vet. App. at 458.

Additionally, there is no showing that Dr. Sloan reviewed the Veteran's medical records or that he had access to the Veteran's claims file in rendering his diagnosis.  The VA examinations and VA treatment records cited above wherein the Veteran was not diagnosed as suffering from PTSD were based on reviews of the Veteran's entire medical history, including his VA treatment records and other records from his claims files.  Those examinations and treatment records reference other medical records in their conclusions and opinions.  Dr. Sloan's examination contains none of these hallmarks, and makes no reference whatsoever to the Veteran's medical history (other than that of the inaccurate background provided by the Veteran).  Dr. Sloan also did not explain why the Veteran met the criteria for a PTSD diagnosis.  This lack of evidence of review and commentary is further reason to discount Dr. Sloan's diagnosis.  

Finally, in an effort to reconcile Dr. Sloan's diagnosis with the weight of the evidence against the Veteran's claim, the Board sought an opinion from the VA psychologist who had previously examined the Veteran.  In a November 2015 opinion, she opined that there was "insufficient detail and assessment" provided by Dr. Sloan to accurately diagnose the Veteran as suffering from PTSD.  Specifically, the VA examiner detailed the symptoms the Veteran described to Dr. Sloan and noted which of those symptoms could be related to PTSD.  In reconciling them, the examiner stated that "the symptoms that could be independently attributed to a diagnosis of PTSD (and not better accounted for in a diagnosis of depression NOS) are insufficient to support a diagnosis of PTSD."  The examiner concluded that it was her opinion that, based on a review of the Veteran's entire medical record, "no diagnosis of PTSD is substantiated" or warranted at any period of time.  Instead, she noted that "multiple qualified licensed mental health providers" have offered "consistent diagnoses and treatment recommendations" for a diagnosis of depressive disorder.  

Given these shortcomings, the Board finds Dr. Sloan's positive August 2007 diagnosis not to be probative, and it is outweighed by the evidence against the Veteran's claim described above.  Weighing all of the evidence, the Board finds that the most probative, competent evidence of record does not show that the Veteran is currently diagnosed as suffering from PTSD, or that such a diagnosis was appropriate at any time during the appeal period.  The lack of a current diagnosis alone warrants a denial of the Veteran's claim for service connection.  

That said, even if the Board were to concede that the Veteran does suffer from PTSD, or that he has been diagnosed as suffering from this disorder at any time during the applicable appeal period, service connection would still not be warranted, as the Veteran's claimed stressors are not credible.  

Over the course of the appeal period, the Veteran has claimed three possible in-service stressors that could lead to his PTSD diagnosis: first, that he fell 35 feet from an electrical pole; second, that he witnessed a fellow soldier shoot a sergeant; and third, that he witnessed a drill instructor strike a fellow recruit in the head with a rifle.  Each stressor is considered in turn.  

The Veteran's claimed fall has been his most consistently claimed stressor.  In a September 2003 letter, the Veteran stated that he fell off a 35 foot telegram post in July 1973.  He stated that he was treated for 6 months at a base hospital at Fort Jackson.  At an April 2005 VA mental health history appointment, the Veteran discussed his fall, and stated that he went to the emergency room on post but was not admitted to the hospital.  At a July 2008 VA mental health examination, the Veteran stated that after his fall, he woke up in the hospital  The Veteran reiterated this contention at his July 2009 hearing, stating that he fell 25 to 30 feet from a pole and that he woke up in the hospital.  

For two reasons, the Board finds that this claimed stressor is not credible and cannot support a PTSD diagnosis.  First, the Veteran's description of his fall is contradicted by the objective medical evidence of record.  The Veteran's service treatment records from 1973 show that he did seek frequent treatment for back pain.  These records are also clear, however, that this pain resulted from a lifting injury and not from a traumatic fall.  A July 11, 1973 record shows that the Veteran complained of low back pain for one to one-and-a-half months following a lifting injury.  A July 12, 1973 service treatment record shows that the Veteran stated that he hurt his back lifting heavy objects in the line of duty.  A July 25, 1973 radiographic record noted that the Veteran reported pain in his right lumbar area for 6 weeks secondary to lifting heavy equipment.  An August 8, 1973 record again recorded the Veteran's statement that he hurt his back when lifting.  

The lack of contemporaneous medical records alone does not necessarily render the Veteran's claimed stressor not credible.  However, the Veteran did not simply state that he fell from a pole.  Instead, he contended that he woke up in the hospital and had a long period of treatment following this fall.  The Veteran's service treatment records, far from corroborating his account of a fall from a pole in service, directly contradict his contention.  Thus, there is more than just the mere lack of corroborating records against the Veteran's contention here.  

Second, the Veteran has been inconsistent in describing his stressor, at times stating that he woke up in the hospital following his fall (as in his July 2008 VA examination and his July 2009 hearing), at other times stating that he was not admitted to the hospital at all (as in his April 2005 VA treatment record).  The inconsistencies in the Veteran's description of this event further undermine its credibility.  

The Veteran has described his second claimed stressor (witnessing a fellow soldier shoot a sergeant) fewer times and in much less detail than his first.  In a September 2003 stressor statement in conjunction with original claim, the Veteran stated that, in 1974, he saw a sergeant get his arm shot off by a fellow soldier.  The Veteran noted that he did not remember the names or addresses of the parties involved.  At a July 2005 VA mental health assessment, the Veteran reported that his stressor occurred in boot camp when "he saw a sergeant get his arm shot off by a recruit and then saw the [drill instructor] hit a recruit with the sight knocking a hole in the recruit's head."  In a May 2006 letter, the Veteran stated that in "late 1973-early 1974, [he] witnessed a soldier's arm being shot off by another soldier on the rifle range at Ft. Sill, Oklahoma."  At his August 2007 examination with Dr. Sloan, the Veteran stated that he saw a fellow soldier shoot another soldier at point blank range.  At his July 2009 hearing, the Veteran provided the names of the soldiers involved in the incident.  He also stated that he believed that the shooting took place in September or October 1974.  He stated that the incident occurred while he was at the rifle range, and that he personally witnessed the incident.  Specifically, the Veteran stated "I was there.  I mean, I saw this."  The Veteran stated that he had difficulty with his job performance after witnessing the shooting, stating that he had three Article 15s following the incident.  

As above, the Board finds two reasons that the Veteran's second stressor is not credible.  First, in an attempt to verify the Veteran's claimed stressor, the Board contacted various Army agencies to determine the facts of the incident.  Records from a general court-martial in October 1974 reflect that private LaVone Robinson, Jr. was found guilty of shooting specialist Truett H. Smith, Jr. in August 1974.  Records from this court-martial show that, though a number of individuals were present when L.R. shot T.H.S., the Veteran was not among them.  The Veteran was not called a witness by either the prosecution or the defense; he was not described as being present at this shooting by any witness who testified; and his name did not appear at any point in the report of the court-martial.  These records therefore strongly suggest that the Veteran was not present at the shooting as he described.

Secondly, the Veteran has been inconsistent in describing the particulars of the shooting.  The Veteran initially maintained that a soldier had shot a sergeant, but later described the soldier as shooting a specialist.  The Veteran initially stated that the shooting occurred in 1974 (as in his September 2003 letter).  He later stated that the incident occurred in boot camp (as at a July 2005 VA mental health assessment), then later stated that it could have occurred in "late 1973-early 1974" (as in his May 2006 letter), then stated at his July 2009 hearing that the shooting occurred in September or October of 1974.  In actuality, the shooting occurred in August 1974.  

Further, at his July 2009 hearing, the Veteran stated that he had difficulty performing his duties following the 1974 shooting, and that he was the subject of disciplinary proceedings.  He attributed this diminution in performance to the stress of witnessing the alleged shooting incident.  A review of the Veteran's service personnel records, however, contradicts his contentions.  These records show that he was the subject of three proceedings under Article 15 of the Uniform Code of Military Justice.  In December 1973, he was punished for being absent without leave.  In January 1974, he was cited for willfully disobeying a lawful command.  In April 1974, the Veteran was punished for a March 1974 incident in which he willfully disobeyed an order from a commanding officer.  Despite the Veteran's contention that his behavior and demeanor changed after witnessing the shooting incident, his service personnel records clearly show that each of his Article 15 infractions occurred before the August 1974 shooting.  

Between the lack of corroborating evidence that the Veteran was present at this shooting, the inconsistencies between the Veteran's version of events and the official version reflected by the court-martial, and the Veteran's inconsistencies in his own statements, the Board finds his claimed stressor of witnessing a soldier shoot another soldier not to be credible.  

The Veteran's final claimed stressor has been mentioned least of all.  An April 2005 VA mental health history record reflects the Veteran's statement that, during basic training he "saw a drill sergeant take an M-16 and hit a soldier in the head," splitting the soldier's skin so that his skull was visible.  At a July 2005 VA mental health assessment, the Veteran stated that "he saw a sergeant get his arm shot off by a recruit and then saw the [drill instructor] hit a recruit with the sight knocking a hole in the recruit's head."  In a May 2006 letter, the Veteran stated that he "witnessed [his] sergeant crack a trainee's head open with an M-16 while in basic training in 1973 at Ft. Jackson."  

As above, the Board does not find this stressor credible.  Unlike the Veteran's first two stressors, the Veteran has rarely discussed this claimed stressor, mentioning it in detail only three times.  The Veteran did not discuss this stressor at any of his VA examinations, nor did he provide details regarding it at his July 2009 hearing.  Further, the Veteran's contention is incredible on its face, and he has provided no supporting details whatsoever regarding the incident.  Other than stating that the incident occurred during basic training, the Veteran has not provided approximate dates of the incident, the names of either the purported sergeant or recruit involved in the incident, or buddy statements from fellow soldiers who also witnessed the incident.  Finally, the Veteran has been inconsistent not merely in mentioning this purported stressor, but also in his description.  Notably, at his July 2005 VA mental health assessment, the Veteran appeared to conflate his second and third claimed stressors into one incident (a fact that further undercuts the credibility of his second claimed stressor).  His description there conflicts with his April 2005 and May 2006 descriptions of this claimed incident.  In short, the Board finds no evidence beyond the Veteran's contentions that this claimed in-service stressor occurred.  The Veteran's description of this stressor is not credible, and he has not provided sufficient detail to allow for proper research or verification.  

In short, the Veteran's claimed stressors are not credible.  Far from being verified, the Veteran's stressors have been in fact contradicted by the objective evidence of record.  Further, the Veteran is not subject to any of the relaxed presumptions relating to PTSD stressor confirmation (such as an in-service diagnosis of PTSD, evidence of combat in service, evidence of prisoner of war status, or of fear of hostile military or terrorist activity), and credible supporting evidence that his claimed stressors occurred is required.  38 C.F.R. § 3.304(f).  The lack of such supporting evidence here renders the Veteran's stressors not credible, and it presents a second independent reason for denying his claim.  

In summary, the Board finds that the most competent, credible, and probative evidence of record does not show that the Veteran currently or at any point during the appeal period has received a valid diagnosis of PTSD.  The Board further finds that the Veteran's claimed stressors are not credible and have not been verified.  For the reasons described above, the preponderance of the evidence is against the Veteran's claim, and there is no doubt to be resolved.  Service connection for PTSD is therefore not warranted.  


ORDER

Service connection for posttraumatic stress disorder is denied.  



____________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


